DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 1, 10, and 20, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Lin et al. (8,970,035), which is considered to be the closest prior art to the subject matters of claims 1-20, discloses (See Figs. 2-6 and the associated description) a method for interconnecting a first conductor (16/20) and a second conductor (204), comprising: forming a layer of substantially pure copper (22A) on the first conductor (16/20) (See Figs. 3A-3D); applying a capping layer (24A) to the first conductor (16/20), the second conductor (204), or both (Fig. 3C); and interconnecting the first conductor and the second conductor by solder joint (304). 
Lin et al., however, fail to teach, among others, at least: a) applying a copper sintering material to the first conductor, the second conductor, or both; and interconnecting the first conductor and the second conductor by sintering the copper sintering material so as to form a copper-copper interface that includes the layer of substantially pure copper, the second conductor, and the copper sintering material, as recited in claims 1 and 20; and b) a sintered joint comprising a copper sintering material, the sintered joint interconnecting the first and second conductors by forming a copper-copper interface between the second conductor and the substantially pure copper layer, as recited in claim 10; and these features could not easily be 
Since claims 2-9 and 11-19 depend either on claims 1 or 10, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
January 6, 2022